Carr, J. (concurring):
I concur in the result for affirmance. I do not think it necessary to decide whether the police officers had legal power to make the arrest in question. They were known to be police officers, and I think it should have been presumed, prima facie, by the train officers, that the policemen were acting lawfully. If so, then there was no breach of duty by the defendant to its passengers in failing to resist the attempted arrest. Doubtless if the conductor had inquired he should have learned that the police officers were acting without a warrant issued either by the Governor or a magistrate under the provisions of sections 821-829 of the Code of Criminal Procedure. If such informa*564tion had beenbefore him, as it was not, he was not then obliged to determine, at the risk of his employer, a question of law as to which the justices of this court are not in complete harmony. I do not find in this record any proof of such participation in the arrest by the conductor as to make him one of several joint tort feasors. If there was such proof, then the question of the defendant’s liability would have been for the jury to determine. (Duggan v. Baltimore & O. R. R., 159 Penn. St. 248; Mayfield v. St. Louis R. R. Co., 133 S. W. Rep. 168.)